[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 8355
Since the motion to cite in the Town of Monroe as a defendant was served on June 21, 1993 after the initial order of Judge Leheny, the motion is now academic and the Town is now a defendant. This does not preclude the defendants from challenging subject matter jurisdiction by a motion to dismiss, and the court must also resolve subject matter jurisdiction before the appeal can proceed on the merits. The following jurisdictional problems may exist in this case, and counsel are directed to appear on Tuesday October 26, 1993 at 10:00 a.m. to argue them: (1) whether the original appeal was taken within the one year time limit in 12-119 of the General Statutes; (2) whether the original citation and appeal directed only to the town assessor was a valid appeal; and (3) whether citing in the Town as a defendant in June 1993 cured any prior lack of jurisdiction for a late appeal or lack of the proper defendant.
If counsel want to file briefs they should be filed prior to argument on these questions.
ROBERT A. FULLER, JUDGE